                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SUZANNE M. LATTIN,                            :                       CIVIL ACTION
                                              :
                    v.                        :
                                              :
ANDREW SAUL,                                  :
Commissioner of the Social Security           :
Administration                                :                       NO. 20-4403

                                        MEMORANDUM

CAROL SANDRA MOORE WELLS
UNITED STATES MAGISTRATE JUDGE                                                     July 2, 2021

       Suzanne M. Lattin (“Plaintiff”) seeks judicial review, pursuant to 42 U.S.C. § 405(g), of

the final decision of the Commissioner of the Social Security Administration (“the

Commissioner”). In her request for review, Plaintiff raises an alleged violation of the federal

constitution’s Appointments Clause (U.S. Const. art. II, § 2, cl. 2), based upon Lucia v. S.E.C., 138

S. Ct. 2044 (2018). In Lucia, the U.S. Supreme Court held that the Security and Exchange

Commission’s Administrative Law Judges (“ALJs”) were inferior officers of the United States,

hence, the Appointments Clause required that they be appointed by the President, a court of law,

or a head of department. 138 S. Ct. at 2053. Plaintiff’s argument is that Social Security ALJs are

also inferior officers and that her ALJ was not properly appointed prior to her hearing on June 19,

2018. Pl.’s Br. at 3 and 5.

       The Commissioner has filed a motion to remand this case, conceding that Plaintiff’s claim

is warranted. The Commissioner requests that this Court remand so the Appeals Council can refer

Plaintiff’s case to a different ALJ to further evaluate her claims.

       The Third Circuit has decided that Social Security claimants have no duty to present their

Appointments Clause challenges to ALJs or the Appeals Council. Cirko v. Comm’r of Soc. Sec.,
948 F.3d 148, 153, 159 (3d Cir. 2020). Because Plaintiff was not required to present her

Appointments Clause challenge to the ALJ or the Appeals Council, she did not forfeit the claim

by failing to do so. The appropriate remedy for the conceded Appointments Clause violation in

this case is to remand the case to the Commissioner so that it can be re-assigned to a properly-

appointed ALJ,1 other than the ALJ who heard Plaintiff’s case. Id. at 159-60.

        An implementing Order follows.




1
 Shortly after Lucia was decided, the Commissioner reappointed all ALJs in conformity with the Appointments
Clause. Cirko, 948 F.3d at 152.
